


Exhibit 10.23

NOTE

$239,609.33

January 2, 2002

        FOR VALUE RECEIVED, ANTHONY CUTI, a natural person residing in the State
of New Jersey (the "Borrower"), hereby promises to pay to the order of DUANE
READE INC., a Delaware corporation (the "Lender"), in full on December 19, 2002
the principal sum of Two Hundred Thirty Nine Thousand Six Hundred Nine Dollars
($239,609.33) and all accrued and unpaid interest from January 2, 2002 in lawful
money of the United States of America and in immediately available funds.
Interest on this note shall accrue at a rate per annum equal at all times to the
Federal Mid-Term Rate in effect within thirty days after the payment by the
Lender to the Borrower of any Target Bonus or Incentive Bonus (each as defined
in the Employment Agreement).

        This Note evidences the loan made by the Lender to the Borrower under
the Employment Agreement as amended, dated as of October 27, 1997 and effective
as of June 18, 1997 (the "Employment Agreement") between the Lender and the
Borrower and is subject to the terms set forth therein, including, without
limitation, those terms set forth in Exhibit C to the Employment Agreement.
Capitalized terms used and not otherwise defined in this Note shall have the
meanings ascribed to them in the Employment Agreement.

        If EBITDA for the calendar year ended immediately prior to the
Termination Date equals or exceeds the Base EBITDA Target for such year and as
of the Termination Date, EBITDA for the current calendar year is at least
anticipated (as reasonably determined by the Lender's outside auditors) to equal
or exceed the Base EBITDA Target for such year, the Lender will forgive the
interest accrued on this Note as of such date (the "Forgiveness"), and the
Borrower will not be required to pay additional interest thereon. The Lender
will make an additional payment to the Borrower such that, on an after-tax
basis, he receives the benefit of the full amount of the Forgiveness. The Lender
shall have the right to reduce as an offset to this Note any amount payable to
the Borrower pursuant to Section 17(a)(i) and (ii) of the Employment Agreement
by the principal balance outstanding under this Note as of the Termination Date.

        Each of the following shall constitute an "Event of Default":

        (a)    The Borrower shall fail to make any payment of principal or
interest on the Note by the date that is five days after such payment is due;

        (b)    The Borrower's employment with the Lender shall be terminated for
any reason or the Borrower shall materially breach any provision of the
Employment Agreement; or

        (c)    The Borrower shall die or become incapacitated.

        Upon the occurrence of an Event of Default, the principal hereof and
accrued interest hereon shall become, or may be declared to be, forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by the Borrower.

        THIS NOTE SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATED TO CONFLICTS OF LAW). THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE.


 
 
By:
 


--------------------------------------------------------------------------------

Anthony Cuti

--------------------------------------------------------------------------------
